NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT N. CRAVALHO,                             No. 21-15299

                Plaintiff-Appellant,            D.C. No. 3:20-cv-08211-SRB-
                                                MHB
 v.

PRESCOTT POLICE DEPARTMENT; et                  MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Robert N. Cravalho appeals pro se from the district court’s orders denying

his post-judgment motion for reconsideration in his 42 U.S.C. § 1983 action

alleging excessive force. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Sch. Dist. No. 1J Multnomah County, Or. v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying Cravalho’s motions

for reconsideration because Cravalho failed to demonstrate any basis for relief.

See id. at 1262-63 (setting forth grounds for reconsideration under Fed. R. Civ. P.

59(e) and 60(b)).

      We do not consider Cravalho’s contentions regarding the underlying

judgment because Cravalho failed to file a timely notice of appeal of that

judgment. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30

days of judgment); Fed. R. App. P. 4(a)(4)(A)(iv), (vi) (post-judgment tolling

motions must be filed within 28 days of the entry of judgment); Swimmer v. IRS,

811 F.2d 1343, 1344-45 (9th Cir. 1987) (an untimely second motion for

reconsideration does not toll time to appeal the underlying judgment), abrogated

on other grounds by Briones v. Riviera Hotel & Casino, 116 F.3d 379 (9th Cir.

1997).

      AFFIRMED.




                                         2                                   21-15299